The claim in this case is for a fifty vara lot in the former mission of Dolores. It is founded on a grant by Francisco Sancnez, justice of the peace, to one Carlos Moreno or Charles Brown. The genuineness of the grant and the delivery of possession to the grantee are fully proven. The claim was rejected by the board for want of the necessary mesne conveyance to connect the title of the present claimant with that of the original grantee. That defect has been supplied in this court, and no objection to the confirmation is perceived by us or is suggested on the part of the United States.